SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 [Second Quarter] o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NO.000–14273 INTEGRATED FREIGHT CORPORATION (Exact name of registrant as specified in its charter) Florida 84–0868815 State or other jurisdiction of incorporation or organization I.R.S. Employer Identification No. Suite 200, 6371 Business Boulevard Sarasota, Florida (Address of principal executive offices) (Zip code) Issuer’s telephone number: (941) 907-8372 Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act: Title of each class: Name of Exchange on which registered: Common Stock, $0.001 par value (None) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESþ NOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES oNOþ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESo NOþ The number of shares outstanding of each of the issuer’s classes of common stock at November 18,2011 was38,472,089shares. TABLE OF CONTENTS PAGE Part I - Financial Information Item 1. Financial Statements (Unaudited) 4 Consolidated Balance Sheets F-2 Consolidated Statements Of Operations F-3 Consolidated Statements Of Cash Flows F-4 Notes To The Financial Statements F-5 Item 2. Management’s Discussion And Analysis Of Financial Condition And Results Of Operations 5 Item 3. Quantitative And Qualitative Disclosures About Market Risk 13 Item 4. Controls And Procedures 13 Part II - Other Information Item 1. Legal Proceedings 14 Item 1A Risk Factors Item 2. Unregistered Sales Of Equity Securities And Use Of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. [Removed and Reserved] 16 Item 5. Other Information 16 Item 6. Exhibits 16 2 SUMMARIES OF REFERENCED DOCUMENTS This quarterly report on Form 10–Q may contain references to, summaries of and selected information from agreements and other documents. These agreements and documents are not incorporated by reference; but, they are filed as exhibits to this quarterly report or to other reports we have filed with the U.S. Securities and Exchange Commission. The summaries of and selected information from those agreements and other documents are not complete and are qualified in their entirely by the full text of the agreements and documents, which you may obtain from the Public Reference Section of or online from the Commission. WHERE YOU CAN FINDAGREEMENTS AND OTHER DOCUMENTS REFERRED TO IN THIS ANNUAL REPORT We file reports with the U.S. Securities and Exchange Commission pursuant to Section 13 of the Securities Exchange Act of 1934. You may read and copy any reports and other materials we have filed with the Commission at the Commission’s Public Reference Room at treet, N.E., Washington, D.C. 20549. You may obtain information on the operation of the Public Reference Room by calling the Commission at 1-800-SEC-0330. The Commission maintains an Internet site at which you may obtain all reports, proxy and information statements, and other information that we file with the Commission. The address of that web site is http://www.sec.gov. FORWARD-LOOKING STATEMENTS This quarterly report on Form 10–Q may include “forward–looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities and Exchange Act of 1934, as amended.We intend the forward–looking statements to be covered by the safe harbor provisions for forward–looking statements as described in those sections. This quarterly report contains forward-looking statements that involve risks and uncertainties. We use words such as “project”, “believe”, “anticipate”, “plan”, “expect”, “estimate”, “intend”, “should”, “would”, “could”, or “may”, or other such words, verbs in the future tense and words and phrases that convey similar meaning and uncertainty of future events or outcomes to identify these forward-looking statements. There are a number of important factors beyond our control that could cause actual results to differ materially from the results anticipated by these forward-looking statements.While we make these forward–looking statements based on various factors and derived using numerous assumptions, we have no assurance the factors and assumptions will prove to be materially accurate when the events they anticipate actually occur in the future. The forward-looking statements are based upon our beliefs and assumptions using information available at the time the statements are made.We caution you not to place undue reliance on our forward-looking statements as (i)these statements are neither a prediction nor a guaranty of future events or circumstances and (ii)the assumptions, beliefs, expectations and projections about future events may differ materially from actual results.We undertake no obligation to publicly update any forward-looking statement to reflect developments occurring after the date of this quarterly report. 3 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The financial statements of Cross Creek Trucking, Inc., which we acquired effective as of April 14, 2010 are consolidated in our financial statements included herein at and for the six months ended September 30, 2011 and 2010.Weencountered unexpected complications and delays in completing an audit Cross Creek Trucking, Inc.’s financial statements at and for the twelve months ended December 31, 2010 and 2009, including significantly the condition ofCross Creek Trucking’s books and records.Accordingly, we do not have audited financial statements of Cross Creek Trucking, Inc. as the starting point for Cross Creek Trucking, Inc.’s financial statements at and for the three and six months ended September 30, 2010.Our consolidated financial statements included herein are subject to adjustment with respect to Cross Creek Trucking.’s financial statements.See Part II, Item 1. “Legal Proceedings”.Financial information regarding Cross Creek Trucking is included under the captions “Note 2 - Discontinued Operations”. 4 CONSOLIDATED FINANCIAL STATEMENTS OF INTEGRATED FREIGHT CORPORATION Page Consolidated Balance Sheets as of September 30, 2011 (Unaudited) andMarch 31, 2011 F-2 Consolidated Statements of Operations For the Three Months andSix Months Ended September 30, 2011 and2010 (Unaudited) F-3 Consolidated Statements of Cash Flows for the Six Months Ended September 30, 2011 and2010 (Unaudited) F-4 Notes to Consolidated Financial Statements (Unaudited) F-5 F-1 INTEGRATED FREIGHT CORPORATION Consolidated Balance Sheets September 30, March 31, Assets (Unaudited) Current assets: Cash $
